Citation Nr: 1817600	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected s/p herniorrophy.

2.  Entitlement to an initial compensable rating for service-connected cholecystectomy. 

3.  Entitlement to an initial compensable rating for service-connected colon polyps.

4.  Entitlement to service connection for a right shoulder condition.

5.  Entitlement to service connection for a left shoulder condition.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for rhinitis.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for neuropathy of the upper extremities.

11.  Entitlement to service connection for a body rash.

12.  Entitlement to service connection for bilateral hearing loss.

13.  Entitlement to service connection for sciatica of the lower extremities.

14.  Entitlement to service connection for acid reflux.

15.  Entitlement to service connection for fibromyalgia.

16.  Entitlement to service connection for chronic fatigue.

17.  Entitlement to service connection for irritable bowel syndrome.

18.  Entitlement to service connection for gastritis.

19.  Entitlement to service connection for breathing problems.

20.  Entitlement to service connection for undiagnosed illness, to include chest pain, muscle tremors, headaches, chronic fatigue, and joint and muscle aches.

21.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 1987 and from April 1990 to May 1995. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2018 letter, the Veteran withdrew his request for a Board hearing.  Thus, his request is deemed withdrawn. 


FINDING OF FACT

In a February 2018 letter, prior to the promulgation of a decision in the appeal, the Veteran notified the RO that the Veteran wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial compensable rating for service-connected s/p herniorrophy, cholecystectomy, and colon polyps have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for a right shoulder condition, a left shoulder condition, a back condition, a neck condition, rhinitis, sinusitis, neuropathy of the upper extremities, a body rash, bilateral hearing loss, sciatica of the lower extremities, acid reflux, fibromyalgia, chronic fatigue, irritable bowel syndrome, gastritis, breathing problems, undiagnosed illness, to include chest pain, muscle tremors, headaches, chronic fatigue, and joint and muscle aches, and sleep apnea, have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017). 

In a February 2018 letter, that included the Veteran's name and the Veteran's file number, the Veteran notified the RO that the Veteran no longer wished to pursue his appeal.  The February 2018 letter, indicating the Veteran's intention to withdraw his appeal, satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2017).

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The claim for entitlement to an initial compensable rating for service-connected s/p herniorrophy is dismissed.

The claim for entitlement to an initial compensable rating for service-connected cholecystectomy is dismissed. 

The claim for entitlement to an initial compensable rating for service-connected colon polyps is dismissed.

The claim for entitlement to service connection for a right shoulder condition is dismissed. 

The claim for entitlement to service connection for a left shoulder condition is dismissed.

The claim for entitlement to service connection for a back condition is dismissed.

The claim for entitlement to service connection for a neck condition is dismissed.

The claim for entitlement to service connection for rhinitis is dismissed. 

The claim for entitlement to service connection for sinusitis is dismissed.

The claim for entitlement to service connection for neuropathy of the upper extremities is dismissed.

The claim for entitlement to service connection for a body rash is dismissed.

The claim for entitlement to service connection for bilateral hearing loss is dismissed.

The claim for entitlement to service connection for sciatica of the lower extremities is dismissed.

The claim for entitlement to service connection for acid reflux is dismissed.

The claim for entitlement to service connection for fibromyalgia is dismissed.

The claim for entitlement to service connection for chronic fatigue is dismissed.

The claim for entitlement to service connection for irritable bowel syndrome is dismissed.

The claim for entitlement to service connection for gastritis is dismissed. 

The claim for entitlement to service connection for breathing problems is dismissed.

The claim for entitlement to service connection for undiagnosed illness, to include chest pain, muscle tremors, headaches, chronic fatigue, and joint and muscle aches, is dismissed.

The claim for entitlement to service connection for sleep apnea is dismissed.







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


